600 A.2d 402 (1991)
TOWN OF FREEPORT
v.
OCEAN FARMS OF MAINE, INC.
Supreme Judicial Court of Maine.
Argued September 27, 1991.
Decided December 20, 1991.
Catherine O'Connor, Andrew M. Braceras (orally), Bernstein, Shur, Sawyer & Nelson, Portland, for plaintiff.
E. Stephen Murray (orally), Murray, Plumb & Murray, Portland, for defendant.
Before McKUSICK, C.J., and ROBERTS, WATHEN, GLASSMAN, CLIFFORD and COLLINS, JJ.
COLLINS, Justice.
Defendant Ocean Farms of Maine, Inc. appeals from an order of the Superior Court (Cumberland County, Perkins, J.) granting the motion for summary judgment filed by plaintiff Town of Freeport. By its complaint against Ocean Farms, the Town sought damages, penalties, fines, attorney fees and costs to the extent that *403 such relief could appropriately be granted by the court by reason of Ocean Farm's alleged violation of various specified statutes and unspecified land use ordinances of the Town resulting from Ocean Farms' construction of a sidewalk without a permit. After a hearing, the court issued its order granting the Town's motion for a summary judgment "as a matter of law on its complaint." Thereafter the court denied Ocean Farms' request for findings of fact and conclusions of law and, pursuant to 30-A M.R.S.A. § 4452(3)(D), awarded the Town, as the prevailing party, its attorney fees. We dismiss the appeal because the court's order does not specify any of the forms of affirmative relief sought by the Town's complaint and, therefore, does not constitute an effective judgment.
Because the Town failed to secure a final judgment, the award of attorney fees to the Town, pursuant to 30-A M.R.S.A. § 4452(3)(D) must fail, nor should the Town's attorney fees and costs relating to this appeal be assessed against Ocean Farms.
The entry is:
Appeal dismissed.
All concurring.